DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 31, 2021, has been entered.  Claims 1, 7-8, and 11-15 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer US 2011/0034861 A1, in view of Hartwell US 2017/0007462 A1, further in view of Stivala (US 4,224,941).
Schaefer discloses an apparatus for providing negative-pressure therapy with oxygen to a tissue site (Abstract and illustrated in Fig. 1), the apparatus comprising: 
a tissue interface (wound dressing 18; illustrated in Fig. 1; paragraph [0050]) configured to transport fluid to the tissue site (fluid pathway illustrated by arrows in Fig. 1 enters and leaves the wound); and 
a cover configured to provide a fluid seal around the tissue interface (paragraph [0012] describes using a drape during negative pressure wound therapy (NPWT)),  
wherein the oxygen is hyperbaric (paragraph [0047] states “Oxygen used for ventilation is sourced by either wall outlet oxygen or bottled oxygen 4, as illustrated in Fig. 1. An adjustable pediatric flow meter or other adjustable flow limiting means is used as the oxygen flow rate controller 5. The sum of the air and oxygen flow rates is the ventilation flow rate and is measured in liters/min.”  The oxygen is under positive pressure (hyperbaric) resulting in a flow rate that is measured in liters/min). 
Schaefer is silent regarding the claim limitation that the cover comprises a polyethylene substrate.
However, Hartwell teaches wound treatment apparatuses including dressings for use with NPWT.   These dressing may include a drape 107 (or cover) comprising a polyethylene substrate that is used to seal the wound 110 (drape 107 and wound 110; paragraph [0070]; Fig. 1). 

Schaefer is silent regarding the claim limitation wherein the oxygen is hyperbaric at the tissue site.  
However, para [0010] of Schaefer teaches hyperbaric oxygen treatments, in which oxygen is inspired, is well known in the art.  Schaefer provides US patent numbers Stivala (US 4,224,941) and Loori (US 4,802,291) as references teaching hyperbaric oxygen based therapies.  Para [0029] states “Hyperbaric and topical oxygen wound therapies have been used successfully for years.” Col. 1, ln 45-56, of Stivala teaches the use of a hyperbaric treatment device for the treatment of skin ailments and Fig. 1 illustrates the device placed on the skin (tissue) of a user having a skin disorder such as ulcers, burns, venous stasis, sores, and the like (col 1, ln 17-20).  Col 2, ln 24-30, of Stivala, teaches hyperbaric oxygen is applied to a wound site in the pressure range of between 5 and 25 mm of Hg.
Schaefer distinguishes the prior art from his invention by stating in para [0029] “This simple and novel apparatus is able to provide a hyperoxic wound environment without the need for elevated pressures. This oxygen treatment under negative pressure could be called "hypobaric oxygen" wound therapy. It is important that oxygen is not being inducted into a total vacuum, only a partial vacuum. A partial vacuum allows the oxygen to be therapeutic.”  Again, Schaefer is teaching that hyperbaric wound therapies applying oxygen under positive pressure is well known in the art and that even though the construction of Schaefer’s device is capable of hyperbaric wound pressure therapy the device is being operated to perform hypobaric oxygen therapy.  For example, para [0047] states “Oxygen used for ventilation is sourced by either wall outlet oxygen or bottled oxygen 4, as illustrated in Fig. 1. An adjustable pediatric flow meter or other adjustable flow limiting means is used as the oxygen flow rate 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the apparatus of Schaeffer such that oxygen is hyperbaric at the tissue interface by controlling the oxygen flow rate controller 5 so that the positive pressure caused by the released oxygen is greater than the negative pressure produced by the pump as taught by Schaefer and Stivala.
Regarding claim 12, dependent from claim 1 (as modified above), Schaefer discloses the claim limitation further comprising: a negative-pressure source (wound vacuum unit 22; para. [0047]; illustrated in Fig. 1) fluidly coupled (dressing exit tubing 21; para. [0054]; illustrated in Fig.1) fluidly coupled to the tissue interface (wound dressing 18; para. [0050]; illustrated in Fig. 1); and an oxygen source (bottled oxygen 4; para. [0047]; illustrated in Fig. 1) fluidly coupled (oxygen flow 6 through tubing; para. [0047]; illustrated in Fig. 1) to the tissue interface (wound dressing 18; para. [0050]; illustrated in Fig. 1).  
Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer US 2011/0034861 A1, in view of Hartwell US 2017/0007462 A1, further in view of Franklin (US 2012/0059301).
Regarding claim 7, dependent from claim 1 (as modified above), Schaefer and Hartwell are silent regarding the claim limitation further comprising an oxygen indicator coupled to the tissue interface. 
However, Franklin teaches therapeutic diffusion hydrocolloid wound dressings with methods of oxygen level indication.  Para. [0016] states “The therapeutic diffusion wound dressings, illustrated in FIG. 1 and FIG. 2 of this disclosure, also comprise an oxygen level indicator (102 in FIGS. 1 and 202 in FIG. 2) incorporated into the non-permeable barrier layer of the oxygen reservoir. It is well known to the medical industry that oxygen levels that fall below about twenty-one percent can provide a growth environment for anaerobic bacteria, or other conditions such as hypoxia. These common conditions, especially beneath a wound dressing, often retard the healing process of the wound site.”  Oxygen indicator 102 is illustrated in Fig. 3.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create an apparatus for providing negative-pressure therapy with oxygen to a tissue site comprising an oxygen indicator coupled to the tissue site to enhance healing as taught by Franklin in para. [0016]. 
Regarding claim 8, dependent from claim 7 (as modified above) , Franklin discloses the claim limitation wherein the oxygen indicator is configured to react to oxygen concentrations in the tissue interface that exceed a threshold, wherein the threshold is at least 20% oxygen concentration, wherein the reaction is reversible.  Para. [0016] states “The therapeutic diffusion wound dressings, illustrated in FIG. 1 and FIG. 2 of this disclosure, also comprise an oxygen level indicator (102 in FIGS. 1 and 202 in FIG. 2) incorporated into the non-permeable barrier layer of the oxygen reservoir. It is well known to the medical industry that oxygen levels that fall below about twenty-one percent can provide a growth 
Consequently, one skilled in the art would use a threshold that is at least 20% oxygen concentration to enhance healing.  Para. [0017] teaches the oxygen scavenging properties of Methylene Blue changes its color to deep blue as the compound is exposed to oxygen.  As the oxygen level decreases in the wound dressing reservoir, the Methylene Blue experiences de-oxidation and the compound will begin to change color to leucomethylene blue, a clear form of the compound.  A predetermined color chart may then be compared by a user to approximate the level of oxygen remaining in the reservoir.  The chemical reaction is reversible.”
Regarding claim 11, dependent from claim 8 (as modified above), Franklin teaches the claim limitation wherein the reaction is a colorimetric reaction. Para. [0017] teaches the oxygen scavenging properties of Methylene Blue changes its color to deep blue as the compound is exposed to oxygen.  As the oxygen level decreases in the wound dressing reservoir, the Methylene Blue experiences de-oxidation and the compound will begin to change color to leucomethylene blue, a clear form of the compound.  A predetermined color chart may then be compared by a user to approximate the level of oxygen remaining in the reservoir.  The chemical reaction is therefore reversible.  
Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Schaefer US 2011/0034861 A1, in view of Hartwell US 2017/0007462 A1, further in view of Sarangapani ‘781 (US 2016/0166781), and further in view of Sarangapani ‘654 (US 2018/0228654 A1).
Regarding claim 13, dependent from 12 (as modified above), Schaefer and Hartwell are silent regarding the claim limitation further comprising: a pressure sensor configured to measure pressure at the tissue interface; and a controller configured to operate the oxygen source based on a signal from the pressure sensor indicative of the pressure measured at the tissue interface.  
18, of Sarangapani ‘654, states “The apparatus of claim 17, said dressing further comprising at least one sensor in data communication with said microcontroller and configured to detect one or more conditions at the wound and to transmit data indicative of said one or more conditions to said microcontroller.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include, in an apparatus for providing negative-pressure therapy with oxygen to a tissue site, a pressure sensor configured to measure pressure at the tissue interface, and a controller configured to operate the oxygen source based on a signal from the pressure sensor indicative of the pressure measure at the tissue interface to maintain a desired therapeutic vacuum level inside the dressing as taught by para. [0117] of Sarangapani.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer US 2011/0034861 A1, in view of Hartwell US 2017/0007462 A1, further in view of Franklin (US 2012/0059301), further in view of Sarangapani ‘781 (US 2016/0166781), and further in view of Sarangapani ‘654 (US 2018/0228654 A1)
Regarding claim 14, dependent from claim 12 (as modified above), Schaefer and Hartwell are silent regarding the claim limitation further comprising: an oxygen sensor configured to measure oxygen concentration at the tissue interface; and a controller configured to operate at least one of the negative-
Franklin teaches therapeutic diffusion hydrocolloid wound dressings with methods of oxygen level indication Para. [0016] of Franklin states “The therapeutic diffusion wound dressings, illustrated in FIG. 1 and FIG. 2 of this disclosure, also comprise an oxygen level indicator (102 in FIGS. 1 and 202 in FIG. 2) incorporated into the non-permeable barrier layer of the oxygen reservoir.” Para. [0017] teaches the oxygen scavenging properties of Methylene Blue (used in the oxygen level indicator) changes the color to deep blue as the compound is exposed to oxygen.  As the oxygen level decreases in the wound dressing reservoir, the Methylene Blue experiences de-oxidation and the compound will begin to change color to leucomethylene blue, a clear form of the compound.  A predetermined color chart may then be compared by a user to approximate the level of oxygen remaining in the reservoir.  The chemical reaction is reversible.”
Sarangapani ‘781 teaches how sensors, including pressure sensors, communicate (transmit data including pressured measured) with a controller/processor to regulate a negative pressure pump and oxygen supply (paragraphs [0008]-[0009], [0088]-[0089], [0099], [0113], [0117]-[0118]; Figs. 21-24).  In addition, Sarangapani ‘654, in para. [0008], teaches how sensors are in communication with a microcontroller configured to regulate operation of a wound care device in a plurality of operating modes.  Claim 18, of Sarangapani, states “The apparatus of claim 17, said dressing further comprising at least one sensor in data communication with said microcontroller and configured to detect one or more conditions at the wound and to transmit data indicative of said one or more conditions to said microcontroller.” This technology was present before the filing date of the present invention and enables the oxygen level indicator 120 of Franklin to communicate data (such as oxygen concentration at a wound site) to a microprocessor located in apparatus for providing negative-pressure therapy.

Regarding claim 15, dependent from claim 12 (as modified above), Schaefer and Hartwell are silent regarding the claim limitation further comprising: a pressure sensor configured to measure pressure at the tissue interface; an oxygen sensor configured to measure oxygen concentration at the tissue interface; and a controller configured to operate at least one of the negative-pressure source and the oxygen source based on at least one of a signal from the pressure sensor or the oxygen sensor.
Franklin teaches therapeutic diffusion hydrocolloid wound dressings with methods of oxygen level indication Para. [0016] of Franklin states “The therapeutic diffusion wound dressings, illustrated in FIG. 1 and FIG. 2 of this disclosure, also comprise an oxygen level indicator (102 in FIGS. 1 and 202 in FIG. 2) incorporated into the non-permeable barrier layer of the oxygen reservoir.” Para. [0017] teaches the oxygen scavenging properties of Methylene Blue (used in the oxygen level indicator) changes the color to deep blue as the compound is exposed to oxygen.  As the oxygen level decreases in the wound dressing reservoir, the Methylene Blue experiences de-oxidation and the compound will begin to change color to leucomethylene blue, a clear form of the compound.  A predetermined color chart may then be compared by a user to approximate the level of oxygen remaining in the reservoir.  The chemical reaction is reversible.”
Sarangapani ‘781 teaches how sensors, including pressure sensors, communicate (transmit data including pressured measured) with a controller/processor to regulate a negative pressure pump and dressing further comprising at least one sensor in data communication with said microcontroller and configured to detect one or more conditions at the wound and to transmit data indicative of said one or more conditions to said microcontroller.” This technology was present before the filing date of the present invention and enables the oxygen level indicator 120 of Franklin to communicate data to a microprocessor located in apparatus for providing negative-pressure therapy with oxygen to a tissue site.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include, in an apparatus for providing negative-pressure therapy, a pressure sensor configured to measure pressure at the tissue interface; and oxygen sensor configured to measure oxygen concentration at the tissue interface; and a controller configured to operate at least one of the negative-pressure source and the oxygen source based on at least one of a signal from the pressure sensor or the oxygen sensor  for purpose of operating a wound care device in a plurality of operating modes as taught by Sarangapani ‘654 in para. [0008]. 
Response to Arguments
Applicant's arguments filed August 31, 2021, have been fully considered but they are not persuasive. Applicant’s amendment to claim 1, “wherein the oxygen is hyperbaric at the tissue interface” does not overcome the cited prior art of Schaefer, Hartwell, and Stivala.  As stated above, the Schaefer apparatus is capable of performing both hyperbaric and hypobaric wound treatment simply by regulating the external positive pressure or external negative pressure at the wound site as taught by Stivala and Schaefer.  Applying more positive pressure, then negative pressure to a wound, then the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781